Citation Nr: 1109792	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  03-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a restoration of a 40 percent evaluation for neuralgia of the median nerve of the right thumb since May 1, 2005.  

2.  Entitlement to a rating in excess of 40 percent for neuralgia of the median nerve of the right thumb between May 1, 2005 and January 26, 2009

3.  Entitlement to a rating in excess of 50 percent for neuralgia of the median nerve of the right thumb, injury to superficial branch of the right radial nerve and right carpal tunnel syndrome, from January 27, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to March 1978.  He also had subsequent Army National Guard service until July 1998.  

The claim addressed below on the merits comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2006, December 2007, and October 2008 the issues listed on the title page of this decision, to exclude entitlement to total disability evaluation based on individual unemployability due to service connected disorders, were remanded by the Board, the issues are now properly before the Board and are ready for adjudication.

The Veteran was afforded a local hearing at the RO in August 2006, a transcript of that hearing is of record.  

Regarding the issue of entitlement to a restoration of a 40 percent evaluation for neuralgia of the medial nerve of the right thumb since May 1, 2005, the Board notes that, in an August 2010 rating decision, the RO fully restored the Veteran's disability rating to 40 percent disabling from May 1, 2005.  As that decision represents a full grant of the benefits on appeal for this issue, the Board no longer has jurisdiction over it and the issue is dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In August 2010, the RO also granted a 50 percent rating for the appellant's right median nerve neuralgia, now classified as neuralgia of the median nerve of the right thumb, injury to superficial branch of the right radial nerve and right carpal tunnel syndrome.

The issues of entitlement to a rating in excess of 50 percent for neuralgia of the median nerve of the right thumb, injury to superficial branch of the right radial nerve and right carpal tunnel syndrome from January 27, 2009; and entitlement to total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From May 1, 2005 to January 26, 2009, the Veteran's neuralgia of the median nerve of the right thumb was not manifested by severe incomplete paralysis of the median nerve.


CONCLUSION OF LAW

Between May 1, 2005 and January 26, 2009, the Veteran did not meet the criteria for a rating in excess of 40 percent for neuralgia of the median nerve of the right thumb.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8715 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2002 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In May 2006, VA informed the claimant how disability ratings and effective dates are assigned.  The claim was most recently readjudicated in an August 2010 supplemental statement of the case. 

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to meaningfully participate in the adjudication of his claim via the presentation pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence that the appellant was denied due process of law due to any error by VA in assisting him or providing him notice under the Veterans Claims Assistance Act of 2000.  As such, the Board will now proceed with the adjudication of this matter.  

These matters were most recently before the Board in October 2008, when the case was remanded to obtain VA neurologic and orthopedic examinations.  All of the actions previously sought by the Board through its prior remands appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As noted above, in August 2010, VA restored the Veteran's 40 percent rating from May 1, 2005, and raised his rating to 50 percent disabling from January 27, 2009, the date of his VA examination demonstrating increased symptomology.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.


Laws and Regulations-Neuralgia

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's neuralgia of the median nerve of the right thumb for specific purposes of this instant rating exercise, was evaluated as 40 percent disabling from May 1, 2005 to January 26, 2009, under 38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8712 and 8715.

The evidence shows that the Veteran is right-handed.  See e.g., November 2004 VA hand, thumb, and fingers examination report.  Therefore, his service-connected disability in issue involves the "major" upper extremity.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8512 provides the rating criteria for paralysis of the nerves of the lower radicular group, and therefore neuritis and neuralgia of those nerves.  Severe incomplete paralysis of the major hand warrants a 50 percent rating; and moderate incomplete paralysis of the major hand warrants a 40 percent rating.  Code 8612 refers to neuritis of the lower radicular group nerves, and Code 8712 refers to neuralgia of the lower radicular group nerves.

The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, and 8715.  Under Code 8515, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the major hand, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve of the major hand.  A 70 percent rating is warranted for complete paralysis.  Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Codes 8510 through 8540.

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neuralgia of the Median Nerve of the Right Thumb from May 1, 2005 to January 26, 2009-Factual Background and Analysis

In November 1999, the Veteran was granted entitlement to service connection for neuralgia of the palmar digit nerve of the right thumb.  A noncompensable evaluation was assigned.  Effective September 13, 2001, the Veteran's disability rating was increased to 40 percent.  While action was taken to reduce this rating, as noted above, in August 2010, in pertinent part, the rating was restored to 40 percent for the term between May 1, 2005, and January 26, 2009.  The Veteran contends his symptoms during that term warranted a higher rating.  

The Veteran testified before a decision review officer at an August 2008 hearing.  At his hearing, he reported difficulty gripping things, writing and holding himself up.  The Veteran explained that he experienced pain in the right hand, and that he suffered from pain on grasping and manipulation of the right hand.  He stated that he experienced pain on writing and that he used his left hand for writing due to that pain.  The Veteran's girlfriend testified that she assisted the appellant in his activities because of his right hand pain.  She explained that she cut some of his food, helped him button buttons and explained that his pain woke him up at night.  The representative stated that in their opinion, the Veteran had essentially no remaining function of his right hand.

A March 2007 X-ray report revealed no evidence of a right hand fracture or dislocation.  There was no evidence of acute injury, but mild osteoarthritis could not be excluded.

In April 2008, the Veteran was afforded a VA examination by a physician's assistant.  During that examination the Veteran stated that he was unable to hold a glass of water with his right hand and that lifting a gallon of milk or shopping bags was also difficult due to weakness of his thumb.  He reported being able to use his right hand for eating when he was not in a lot of pain, and was able to generally able to use the right hand for activities of daily living with the assistance of his left hand.  The Veteran described reduced dexterity and strength, as well as easy fatigability.  

On physical examination the Veteran was capable of passive circumduction.  Movements were moderately painful at the thumb base with passive movement and worse with active movement.  Guarding was evidence of painful active motion of the thumb.  There was decreased grip strength when he shook hands but the Veteran was able to hold a pen and sign his name somewhat legibly.  Right hand abduction was to 45 degrees.  There was no gap to the palm in the other digits of the hand.  The Veteran was unable to touch his palm with his thumb, there being a half inch gap between the thumb and palm.  The Veteran was able to oppose the tips of all of his fingers with moderate discomfort due to thumb pain.  Strength for pushing, pulling and twisting was moderately reduced.  Dexterity was moderately reduced for twisting, probing, writing, touching and expression.  There was no appreciable flexion deformity.  The Veteran reported that in general he was able to use his right hand but it required the assistance of the left hand when his right hand became painful.  

The examiner concluded that the Veteran had at least as likely as not a moderate loss of right thumb function due to this injury to the median nerve, degenerative carpometacarpal joint changes, and thumb pain due to an injury of the branch of the radial sensory nerve.  

In light of the foregoing, the Board finds that for the period between May 1, 2005 and January 26, 2009, the Veteran was appropriately rated as not more than 40 percent disabled due to his right thumb disorder.  Given the motion demonstrated on examination, and no more than a moderate loss of function, the Board finds that severe incomplete paralysis was not shown during this term.

The Board acknowledges that this issue was remanded in October 2008 for a VA examination based in part on the fact that a physician's assistant, rather than a physician, examined the Veteran in April 2008.  Still, as the Veteran's hearing testimony and his April 2008 VA examination provide the most significant demonstrations of the severity of the his symptoms, the April 2008 examiner's findings must be considered.  Further, in this case much of the determination as to the severity of the Veteran's symptoms relies upon the appellant's reports of his abilities with his right hand and objective observations made by the nurse practitioner.  Those observable findings that were reported are competent and they must be considered in determining the appropriate disability evaluation.

Between May 1, 2005 and January 26, 2009, a 40 percent disability rating is the most appropriate rating as the Veteran's symptoms showed not more than moderate incomplete paralysis.  During his hearing, the Veteran stated that he experienced pain on movement and use of his thumb but at the examination the appellant was able to grip things, write and hold himself up despite that pain.  The April 2008 examination noted that the Veteran reported pain but was able to lift some things and was able to use his right hand in general but assisted with his left hand.  The April 2008 VA examiner after conducting range of motion tests and observing the Veteran opined that there was a moderate loss of function, moderate discomfort on use of fingers due to thumb pain, a moderate reduction in dexterity, and moderately reduced strength for pushing pulling and twisting.  

The representative's assertion that the Veteran's right hand has essentially lost all of its functionality is acknowledged.  The totality of the evidence, however, demonstrates that while the Veteran experienced some limitations and pain due to his right hand disorder, for the period at issue, the symptoms displayed were not more than moderately disabling.  Accordingly, his claim for a rating in excess of 40 percent for this period is denied.


ORDER

Entitlement to a rating in excess of 40 percent for neuralgia of the median nerve of the right thumb for the period between May 1, 2005 and January 26, 2009, is denied.


REMAND

At his April 2008 VA examination, the Veteran reported that he had reduced his working hours to part-time work due to his disabilities three to four years prior.  During a May 2010 VA examination, the Veteran stated that he was awarded Social Security Administration disability benefits effective from December 2009.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In light of the statements made at the May 2010 VA examination, the Veteran's April 2008 statement that he reduced his work hours due to his disorders, and his report that he was awarded Social Security disability benefits; the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised, and VA must seek to obtain the Social Security Administration records before proceeding with the appeal.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  

Additionally, as the Veteran has previously noted that his service-connected disorders interfere with his ability to maintain employment, he should be afforded a VA examination in order to determine whether his service-connected disorders, alone or combined, render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file, to include all treatment records since December 2009.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AMC/RO should determine the basis for the Veteran's Social Security disability benefits.  If Social Security benefits were awarded in whole or in part because of a service connected disability the AMC/RO must undertake appropriate efforts to obtain and associate with the claims file a complete copy of the Veteran's Social Security Administration disability determination as well as all associated medical records.

3.  Thereafter, the AMC/RO should schedule the Veteran for a new VA medical examination.  The examining physician should address the effect that the Veteran's service-connected disorders, and only those disorders, have on his ability to have substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's service-connected disorders alone render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

5.  The AMC/RO must ensure that all development is in complete compliance with the directives of this remand.  If it is deficient in any manner, or if additional development is in order the AMC/RO must implement corrective procedures at once.

6.  After ensuring that the duty to assist has been fulfilled, the RO must readjudicate the remaining issues on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


